Citation Nr: 1106498	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to July 
1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In February 2009, the appellant testified before a 
Hearing Officer at the RO.  In August 2010, he testified at a 
Board hearing at the RO.  


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's 
current cervical spine disability, multilevel degenerative disc 
disease, status post anterior diskectomy and plate fixation of C5 
to C7, is causally related to his active service.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, a cervical 
spine disability, including multilevel degenerative disc disease, 
status post anterior diskectomy and plate fixation of C5 to C7,  
was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records show that in March 
1993, he was referred to a Physical Evaluation Board after he was 
determined to be unfit for duty due to a lumbar spine herniated 
nucleus pulposus with right radiculopathy and foot drop.  The 
appellant's service treatment records are negative for complaints 
or abnormalities pertaining to the cervical spine.  

In September 1993, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including a low back 
disability.  His application is silent for any mention of a 
cervical spine disability, as is medical evidence compiled in 
support of his claim, including a November 1993 VA orthopedic 
examination report.  

In a June 1994 rating decision, the RO, inter alia, granted 
service connection for degenerative disc disease of the lumbar 
spine and assigned an initial 40 percent disability rating, 
effective August 1, 1993.  That disability rating has remained in 
effect to date.  

In September 2007, the appellant submitted a claim of service 
connection for a cervical spine disability.  

In support of his claim, the appellant submitted private clinical 
records showing that in September 2006, he had undergone a 
cervical diskectomy secondary to a several-year history of neck 
pain with left upper extremity numbness, tingling, and pain.  

The appellant also submitted a May 2007 letter from his private 
orthopedic surgeon who indicated that the appellant had been 
under his care since July 2001 for significant discogenic disease 
in the cervical area.  He indicated that the appellant had 
undergone an anterior cervical diskectomy in September 2006.  The 
orthopedic surgeon noted that June 2006 imagining studies had 
shown multilevel cervical spondylosis of a longstanding nature, 
probably predating 1990.  He indicated that it was his opinion 
that the appellant's longstanding cervical pathology had 
escalated to the point of significant nerve root compression 
necessitating the aforementioned surgery in September 2006.  

The appellant was afforded a VA medical examination in October 
2008, at which he reported that in 2001, he began to experience 
pain in his neck and left shoulder blade radiating to the left 
upper arm and hand.  He indicated that he had consulted an 
orthopedic surgeon who had treated him with a series of epidural 
steroidal injections which had provided temporary relief.  In 
September 2006, however, he underwent anterior cervical 
diskectomy in connection with increasing symptomatology.  The 
appellant reported that post-operatively, he continued to 
experience limitation of motion as well as aching in his neck, 
although his radiating left upper extremity pain had resolved.  
After examining the appellant and reviewing the claims folder, 
the examining VA physician diagnosed the appellant as having 
multilevel degenerative disc disease with herniation and anterior 
diskectomy and plate fixation of C5 to C7 using allograft.  

In reviewing the claims folder, the examiner noted that the 
appellant had not had complaints of neck pain during service, 
despite receiving significant care for a lumbar spine disability.  
He also noted that the appellant had not sustained any neck 
injury in service.  The examiner noted that the appellant had 
been diagnosed as having degenerative arthritis in 2006 although 
this was a fairly common condition for his age group and did not 
lead to herniated disc and surgery in most people.  He noted that 
the appellant's primary symptoms began eight years after his 
separation from service and, although the disease process 
undoubtedly began many years prior to symptom manifestation, it 
was not always progressive to the outcome he had obtained.  The 
examiner indicated that it was therefore his opinion that the 
appellant's current cervical spine disability is less likely as 
not caused by in-service activity.  He explained that he had 
reviewed the letter from the appellant's private orthopedic 
surgeon and agreed that the appellant's cervical spine arthritis 
had likely begun many years prior to symptom manifestation.  He 
disagreed, however, that the progression of the appellant's 
condition was related to service, as the primary symptoms had not 
occurred until eight years subsequent to his discharge, he had no 
in-service trauma to explain it, and disc disease requiring 
surgery occurred in only a small number of those with some 
arthritis of the spine.


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, including arthritis, may 
be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for his current cervical 
spine disability, diagnosed as multilevel degenerative disc 
disease, status post anterior diskectomy.  He contends that his 
disability had its inception during his period of active duty.  

As discussed above, the appellant's service treatment records are 
entirely negative for complaints or abnormalities pertaining to 
the cervical spine.  Indeed, the record on appeal shows that the 
appellant was not diagnosed as having a cervical spine disability 
until approximately 2001, approximately eight years after his 
separation from active duty.  Indeed, the appellant does not 
contend otherwise.  

Rather, he contends that service connection is warranted as he 
developed cervical spine pathology, although not symptomatic or 
diagnosed prior to 2001, during his period of active duty.  

As best the Board can discern, the record on appeal supports his 
contentions in this regard.  As set forth above, both the 
appellant's private orthopedic surgeon and a VA physician have 
apparently concluded that the appellant likely developed 
multilevel cervical spondylosis or degenerative arthritis during 
his period of active duty.  There is disagreement, however, as to 
whether the appellant's current cervical disc disease status 
anterior diskectomy was a progression of that pathology or 
otherwise causally related to his active duty.  The appellant's 
private orthopedic surgeon has opined that the appellant's 
longstanding cervical spondylosis escalated to the point of 
significant nerve root compression necessitating a cervical 
diskectomy.  The VA physician disagreed, explaining that disc 
disease requiring surgery occurred in only a small number of 
those with some arthritis of the spine.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
rules on expert witness testimony delineated in the Federal Rules 
of Evidence provide "important, guiding factors to be used by 
the Board in evaluating the probative value of medical opinion 
evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  After 
carefully considering both medical opinions in light of these 
factors, the Board finds that the evidence is in equipoise.  Both 
opinions at issue were provided by physicians who have the clear 
expertise necessary to opine on the matter at issue in this case.  
Additionally, each had the benefit of examining the appellant and 
considering his medical history.  Thus, the Board is unable to 
assign one opinion more probative weight.  

As indicated previously, under the benefit-of-the-doubt rule, for 
the appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made here.  
Thus, the Board finds that the evidence of record is at least in 
equipoise and therefore sufficient to award service connection 
for a cervical spine disability, including multilevel cervical 
disc disease, status post anterior diskectomy and plate fixation 
of C5 to C7.  


ORDER

Entitlement to service connection for a cervical spine 
disability, to include multilevel cervical disc disease, status 
post anterior diskectomy and plate fixation of C5 to C7, is 
granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


